UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4884


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RONALD SYTORIA BUSH, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:19-cr-00182-NCT-1)


Submitted: June 16, 2020                                          Decided: June 18, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Ira Knight, Assistant Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North Carolina, for
Appellant. Terry Michael Meinecke, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Sytoria Bush, Jr., pled guilty to distributing cocaine base, in violation of

21 U.S.C. § 841(b)(1)(C) (2018).      The district court sentenced Bush to 98 months’

imprisonment. On appeal, counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), conceding that there are no meritorious issues for appeal, but questioning

whether Bush’s sentence is reasonable. Bush has filed a pro se supplemental brief, also

questioning whether his sentence is reasonable and further contending that counsel

provided ineffective assistance at sentencing. We affirm the district court’s judgment.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under the Gall standard, a

sentence is reviewed for both procedural and substantive reasonableness. Id. at 51. In

determining procedural reasonableness, we consider whether the district court properly

calculated the defendant’s advisory Sentencing Guidelines range, gave the parties an

opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

(2018) factors, and sufficiently explained the selected sentence. Id. at 49-51. If a sentence

is free of “significant procedural error,” then we review it for substantive reasonableness,

“tak[ing] into account the totality of the circumstances.”       Id. at 51.   We “apply a

presumption of reasonableness to a sentence within or below a properly calculated

guidelines range.” United States v. Vinson, 852 F.3d 333, 357 (4th Cir. 2017) (internal

quotation marks omitted). This “presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” Id. at

357-58 (internal quotation marks omitted).

                                             2
       We conclude that Bush’s sentence is reasonable. The district court correctly

calculated Bush’s advisory Guidelines range, including counting Bush’s distribution of

pure methamphetamine in calculating the drug quantity. While Bush argued that the

Guidelines create an unwarranted sentencing disparity based on the purity of the

methamphetamine involved in an offense, the district court considered this argument, but

rejected it. However, the district court did vary downward because Bush was only a street-

level dealer. The court further explained that a substantial sentence was still necessary in

light of Bush’s significant criminal history. Thus, we conclude that Bush cannot overcome

the presumption of reasonableness accorded his below-Guidelines sentence. While Bush

questions whether sentencing counsel was ineffective, counsel’s ineffectiveness does not

appear on the face of the record; thus, Bush should raise this claim, if at all, in a 28 U.S.C.

§ 2255 (2018) motion. See United States v. Faulls, 821 F.3d 502, 507-08 (4th Cir. 2016).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for review. We therefore affirm the district court’s judgment.

This court requires that counsel inform Bush, in writing, of the right to petition the Supreme

Court of the United States for further review. If Bush requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Bush.




                                              3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4